Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 1 of 9
Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 2 of 9
Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 3 of 9
Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 4 of 9
Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 5 of 9
Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 6 of 9
Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 7 of 9
Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 8 of 9
Case 2:20-ap-01041-VZ   Doc 1 Filed 02/20/20 Entered 02/20/20 18:07:17   Desc
                         Main Document    Page 9 of 9
